DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 9-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US-20200137576).
a.	Referring to claims 1, 11, 12, 15, 16, 20, 21, 23, 28 and 30:
Regarding claims 1, 11, 12, 15, 16, 20, 21, 23, 28 and 30, Hu teaches a method for wireless communications at a user equipment (UE), comprising: receiving a system parameter identified by a network entity (Para 84…. system parameter); receiving a cell identifier during a connection procedure between the UE and an access network entity in wireless communication with the UE, wherein the cell identifier is associated with the access network entity (Para 84…. NSSAI associated with the access network entity); encrypting, before an access stratum (AS) security setup procedure, at least a portion of a message associated with the connection procedure, wherein encryption of the message is based at least in part on one or more of the cell identifier or the system parameter (Para 84…. encryption based on the NSSAI); and transmitting the message to the access network entity (Para 84… transmitting the encrypted data).  
a.	Referring to claim 2:
Regarding claim 2, Hu teaches the method of claim 1, wherein encrypting at least the portion of the message associated with the connection procedure comprises: encrypting portions of the message that includes private information (Para 84…. identity of the terminal).  
a.	Referring to claims 3 and 22:
Regarding claims 3 and 22, Hu teaches the method of claim 1, wherein encrypting at least the portion of the message comprises: encrypting an information element in the message using the cell identifier and the system parameter, the information element comprising one or more single-network slice selection assistance information (S-NSSAI) values or a list of S-NSSAI values (Para 84….. NSSAI).  
a.	Referring to claims 4 and 14:
Regarding claims 4 and 13, Hu teaches the method of claim 1, wherein the system parameter comprises a public parameter in identity-based cryptography (Para 90….. identity based cryptography).  
a.	Referring to claim 6, 18 and 29:
Regarding claim 6, 18 and 29, Hu teaches the method of claim 1, wherein receiving the system parameter comprises: transmitting a registration request message to an access and mobility management function (Para 82 and 84…. transmitting the request to an AMF); and receiving the system parameter from the access and mobility management function as part of a registration accept message responsive to the registration request message (Para 82…. receiving response from the AMF).  
a.	Referring to claim 9:
Regarding claim 9, Hu teaches the method of claim 1, further comprising: identifying a temporary mobile subscriber identifier, a hash-based temporary mobile subscriber identifier, or a global unique temporary identifier, or a combination thereof, wherein encrypting at least the portion of the message further comprises encrypting a information element in the message using the temporary mobile subscriber identifier, the hash- based temporary mobile subscriber identifier, or the global unique temporary identifier, or a combination thereof (Para 91… encrypted identifier is a mobile subscriber identifier).  
a.	Referring to claims 10 and 24-27:
Regarding claims 10 and 24-27, Hu teaches the method of claim 1, further comprising: receiving a global unique temporary identifier based at least in part on a successful activation of non-access stratum security, wherein encrypting at least the portion of the message further comprises encrypting an information element in the message using the global unique temporary identifier (Para 98…. global identifier based on the NSSAI and the identifier).  
a.	Referring to claims 14, 17 and 19:
Regarding claims 14, 17 and 19, Hu teaches the method of claim I, wherein the network entity is a public key generator (PKG) or a key management function (Para 84 and 90…. Public key function or AMF).  
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497